NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          APR 30 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

OSCAR MANUEL CHUPIN ROMERO,                      No. 12-70983

               Petitioner,                       Agency No. A099-961-956

  v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Oscar Manuel Chupin Romero, a native and citizen of El Salvador, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and protection under the Convention Against


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d
1066, 1070 (9th Cir. 2008). We deny in part and grant in part the petition for

review, and we remand.

      The record does not compel the conclusion that Chupin Romero established

changed or extraordinary circumstances excusing the untimely filing of his asylum

application. See 8 C.F.R. § 1208.4(a)(4), (5); see also Ramadan v. Gonzales, 479
F.3d 646, 656-58 (9th Cir. 2007) (per curiam).

      Further, substantial evidence supports the agency’s denial of CAT relief

because Chupin Romero failed to establish it is more likely than not he would be

tortured at the instigation of or with the acquiescence of the government if returned

to El Salvador. See id. at 1073.

      In denying Chupin Romero’s withholding of removal claim, the agency

concluded Chupin Romero failed to establish past persecution or a fear of future

persecution on account of a protected ground. Substantial evidence supports the

BIA’s finding that Chupin Romero did not establish that he was harmed or

threatened because of his membership in a particular social group of tall people.

See Parussimova v. Mukasey, 555 F.3d 734, 741-42 (9th Cir. 2009) (under REAL

ID Act, record did not compel conclusion that a protected ground was a central


                                          2                                   12-70983
motivating reason for incident). However, with respect to the social group of

young men targeted by gangs, when the IJ and BIA issued their decisions in this

case, they did not have the benefit of this court’s decisions in Henriquez-Rivas v.

Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v. Holder, 726 F.3d
1106 (9th Cir. 2013), and Pirir-Boc v. Holder, 750 F.3d 1077 (9th Cir. 2014), or

the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014), and

Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we remand Chupin

Romero’s withholding of removal claim to determine the impact, if any, of these

decisions on Chupin Romero’s social group of young men targeted by gangs. See

INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                    12-70983